Citation Nr: 1035689	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  05-09 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to March 
1969, to include service with an artillery unit.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 1974 rating decision of the Pittsburgh, 
Pennsylvania, Department of Veterans Affairs (VA) Regional Office 
(RO).

In August 2006, the Board remanded the claim for additional 
development and adjudicative action.  In the remand, the Board 
explained why the Veteran's claim was one of service connection 
and not a previously-denied claim and was on appeal from the July 
1974 rating decision.
 
The issue of entitlement to service connection for 
tinnitus has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over the 
claim, and it is referred to the AOJ for appropriate 
action.  


FINDINGS OF FACT

1.  The Veteran had noise exposure in service but received no 
medical treatment for a hearing loss during service.

2.  There is no competent and credible evidence of an in-service 
hearing loss or a compensably disabling sensorineural hearing 
loss within one year following discharge from active duty.

3.  There is competent evidence that a post service hearing loss 
is not attributable to service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, and a sensorineural hearing loss may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the application. 
 VA notified the Veteran in correspondence dated in May 2004 and 
August 2006 of the information and evidence needed to 
substantiate and complete a claim of entitlement to service 
connection, to include notice of what part of that evidence is to 
be provided by the claimant and what part VA will attempt to 
obtain.  VA also informed the Veteran of how disability 
evaluations and effective dates are assigned. The claim was 
readjudicated in a June 2009 supplemental statement of the case.  
Thus, any timing error as to notice of how disability evaluations 
and effective dates are assigned was cured and rendered 
nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a statement 
of the case or supplemental statement of the case, is sufficient 
to cure a timing defect).

VA has fulfilled its duty to assist the claimant, including 
obtaining additional service records (service treatment records 
were obtained in 1974), records regarding his duties in a job he 
performed for many years after service.  The Veteran initially 
submitted a medical certificate back in 1974.  VA also provided 
him with two VA examinations.  One of the bases for the Board's 
August 2006 remand was that when the Veteran was examined in June 
2004, the examiner did not have the claims file to review.  The 
Veteran was provided with another examination in November 2007.  
There, the examiner determined that she could not resolve this 
issue without resort to mere speculation.  While there could be 
an argument that this opinion is inadequate, the Board finds that 
the examination report is adequate for reasons explained below.  
Thus, the RO has substantially complied with it August 2006 
remand.  The Veteran has not indicated there are any outstanding 
medical records that need to be obtained.  

The Board notes that the additional service records obtained in 
2009 were not reviewed by the RO at the time of the June 2009 
supplemental statement of the case.  The Board finds no reason to 
remand the claim to have the RO review the records, however, as 
they are not relevant to the Veteran's claim.  They do not 
discuss anything pertaining to any hearing loss.  Thus, they are 
not pertinent to the issue on appeal.  See 38 C.F.R. § 20.1304(c) 
(2009).

The Board concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claims and 
did in fact participate.  Washington v. Nicholson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this appeal.  

II.  Analysis-Service Connection

The Board has reviewed all the evidence in the Veteran's claims 
file to include his written contentions, the evidence received 
from his former employer, and VA medical examinations in 1974, 
2004, and 2007.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
 
Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain chronic 
disabilities, such as a sensorineural hearing loss, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from active duty.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be warranted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 
 38 C.F.R. § 3.303(d). 
 
To prevail on the issue of service connection, there must be 
competent and credible evidence of (1) a current disability, (2) 
in-service occurrence or aggravation of a disease or injury; and 
(3) a nexus between an in-service injury or disease and the 
current disability.  See generally Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009). 

After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against 
entitlement to service connection for  a bilateral hearing loss, 
to include a sensorineural hearing loss.  The reasons follow.  

The service treatment records do not show any complaints, 
findings or diagnoses pertaining to a hearing loss in service.  
In 1974, the Veteran reported he had hearing loss from noise 
exposure in service.  The Veteran has now alleged that his ears 
bled in October or November 1967 from gunfire, and he was told he 
had a tympanic membrane perforation.  See June 2004 and November 
2007 VA examination reports.  At the November 2007 VA 
examination, he also claimed that his left ear bled at the time 
he sustained arm and leg injuries in 1968 (he claimed his ear 
bled on two occasions).  

The Board rejects the Veteran's history of bleeding ears in-
service as not credible.  Specifically, when the Veteran 
submitted his 1974 claim for service connection for hearing loss, 
he made no reference to having received treatment for his ears 
while in service.  See VA Form 21-526, Veteran's Application for 
Compensation or Pension, at items 27 and 28.  

Moreover, the appellant underwent a VA audiological evaluation in 
July 1974.  A VA Form 10-2364, dated July "1973" (sic), the 
examiner discussed the Veteran's service history in the 
"Remarks" section.  He stated that the Veteran was in the 
service from 1965 to "1971" (sic).  The examiner wrote the word 
"ARTILLERY" and noted the Veteran "wore ear defenders."  The 
examiner wrote that the Veteran had left ear difficulty but the 
right was okay.  The examiner then specifically wrote, "No 
med[ical] treatment in ears."  This medical record is evidence 
that the Veteran in 1974 specifically denied receiving any 
medical treatment for his ears in service.  The statement made by 
the examiner is entirely consistent with the service treatment 
records and the Veteran's 1974 application for compensation 
benefits.  

The Veteran currently claims he was seen by a corpsman in 1967 
for bleeding ears.  This current allegation is specifically 
refuted by the July 1974 VA medical record.  Additionally, the 
service treatment records document multiple complaints in service 
for other disorders.  This is evidence that the records available 
to the Board are complete, as well as evidence against finding 
that the Veteran had treatment for a hearing loss or an ear 
disorder in service.  

At a November 2007 VA audiological evaluation, the Veteran 
claimed that his left ear bled at the time of his 1968 accident, 
which had resulted in arm and leg injuries.  The Board finds such 
statement not credible because the service treatment records that 
address the injury and the parts of the body that were affected 
show detailed clinical findings following a March 1968 accident.  
Nowhere in these records is a notation of a bleeding ear.  Again, 
at the 1974 VA audiological evaluation, the Veteran specifically 
denied receiving treatment for his ears in service.  The 
Veteran's current allegation is simply not credible, particularly 
in light of the other findings made above showing that the 
contemporaneous records do not support in-service ear treatment.

Additionally, when seen by a private physician in April 1974, the 
Veteran reported poor left ear hearing "at times" and that he 
had developed his hearing loss due to artillery noise in service.  
Thus, back in 1974, the Veteran did not attribute hearing loss to 
in-service ear bleeding.  The Veteran's change in story 
negatively impacts his credibility.  For all the reasons 
described above, the Board rejects the Veteran's allegation of 
in-service treatment for a hearing loss or an ear disorder.  
Indeed, the Board finds as fact that the Veteran was not treated 
for bleeding ears in service.

The Board concedes that the Veteran had in-service noise 
exposure.  He served with an artillery unit, and his allegation 
that he served an adverse acoustic environment is consistent with 
the circumstances of his service.  The evidence shows that he has 
current bilateral hearing loss disability as defined by 38 C.F.R. 
§ 3.385 (2009).  Nevertheless, the preponderance of the evidence 
is against finding a nexus between the post service hearing loss 
and service.  

In an April 1974 private medical record, the physician stated, 
"Slight hearing loss due to artillery noise, apparently."  
While one could argue that such statement establishes a nexus to 
service, the Board finds that the examiner's use of the word 
"apparently" indicates that he simply did not know the cause of 
the hearing loss at that time.  Where a physician is unable to 
provide a definite causal connection, the opinion on that issue 
constitutes "what may be characterized as 'non-evidence.'"  See 
Perman v. Brown, 5 Vet.App. 237, 241 (1993);  (citing Sklar v. 
Brown, 5 Vet.App. 140, 145-46 (1993); Kates v. Brown, 5 Vet.App. 
93, 95 (1993); Tirpak v. Derwinski, 2 Vet.App. 609, 610-11 
(1992)); see also Dyess v. Derwinski, 1 Vet.App. 448, 453-54 
(1991).  

A July 1974 VA audiological evaluation report shows that the 
Veteran had a hearing loss disability for VA purposes in the 
right ear, but normal hearing in the left ear.  38 C.F.R. 
§ 3.385.  The fact that he had normal hearing in the left ear 
approximately five years following service is evidence against a 
nexus to service.  Maxson v. West, 12 Vet. App. 453 (1999) 
(service incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after service). 

Additionally, there is a November 2007 VA opinion, which the 
Board finds establishes a negative opinion regarding whether 
hearing loss is attributable to service.  The 2007 examiner had 
an opportunity to review the claims file, which included the 
service treatment records and the 1974 VA audiological 
evaluation.  She concluded that she could not resolve whether any 
current hearing loss was due to service without resorting to mere 
speculation.  While one could argue that such is not a negative 
opinion, the Board finds it is a negative opinion.  Specifically, 
the audiologist was aware that the Veteran had noise exposure in 
service, and she did not seem to refute that finding.  She was 
also aware that the Veteran's 1974 VA audiological evaluation 
showed a right ear hearing loss and normal left ear hearing.  
Thus, she was aware that several years after the Veteran's 
service, he had normal hearing in one ear and high frequency 
hearing loss in another ear.  She was asked whether it was at 
least as likely as not that the current hearing loss was due to 
service.  She was unable to find that it was.  The Board finds 
that had she been able to state that it was at least as likely as 
not that the current hearing loss was due to service, she would 
have done so.  Because she could not state such, the Board finds 
it is evidence against a nexus between the post service bilateral 
hearing loss and service.

The Veteran does not appear to claim that he had hearing loss in 
service; rather, he claims that the noise exposure he had in 
service caused his current hearing loss.  Conceding noise 
exposure in service is not the same as finding a hearing loss in 
service.  The Board does not find that there was hearing loss in 
service based upon the Veteran's own statements and the evidence 
of record.  Additionally, the lack of any medical evidence of 
right ear hearing loss for approximately five years after service 
discharge and left ear hearing loss for approximately 35 years 
after service discharge is evidence against the claim.  Maxson.  
There is no competent evidence of a compensably disabling 
sensorineural hearing loss within one year following discharge 
from active duty.

The Board concludes that the audiologist's inability to provide 
an opinion is evidence against a relationship between the current 
hearing loss and service.  To the extent that the Veteran alleges 
that he believes his current hearing loss disability is related 
to the noise exposure he had in service, the Board concludes he 
is not competent to make that nexus connection.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Veteran has not attempted 
to allege continuity of symptomatology.  Thus, there is a lack of 
evidence of a chronic hearing loss since service. 

The Veteran has a current bilateral hearing loss disability and 
had noise exposure in-service.  There is, however, no competent 
and credible evidence of an in-service hearing loss, and no 
competent and credible evidence of a nexus between any current 
hearing loss and any in-service noise exposure.  The claim is 
denied.

In light of the evidence preponderating against the claims of 
entitlement to service connection for bilateral hearing loss and 
tinnitus, the benefit of the doubt doctrine is not applicable, 
and service connection cannot be granted. 38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.



______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


